PER CURIAM.
Appellant Lisa Smith appeals from a final order of Appellee Department of Children and Families (the. “Department”). In its final order, dated May 8, 2015, the Department rejected certain conclusions in an administrative law judge’s recommended order pertaining to Ms. Smith’s qualifications to work in Department-licensed facilities. In particular, the administrative law judge determined— and the Department rejected — that Ms. Smith established rehabilitation from a felony conviction that had disqualified her from employment in two facilities separately serving children and people receiving mental health treatment.
Notwithstanding Ms.' Smith’s'unblemished employment history at the Department-licensed facilities, our review.is limited to whether the Department’s final order comports with section 120.57(1)(Z) of the Florida Statutes, and whether the final order itself is supported by competent substantial evidence. McMillan v. Dep’t of Children & Families, 868 So.2d 1286 (Fla. 1st DCA 2004). We conclude that the Department’s final order meets the legal requisites.
Affirmed.